NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           CHRISTOPHER GRANTHAM,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5118
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00981-LB, Judge Lawrence J.
Block.
               ______________________

              Decided: February 6, 2015
               ______________________

   CHRISTOPHER GRANTHAM, Macon, Georgia, pro se.

    LAUREN S. MOORE, Commercial Litigation, Civil
Branch, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, Jr., KIRK T.
MANHARDT.
               ______________________
2                                           GRANTHAM   v. US



    Before LOURIE, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
    Christopher Grantham appeals the United States
Court of Federal Claims’ dismissal of his suit for lack of
subject-matter jurisdiction and for failing to state a claim
upon which relief can be granted. For the reasons provid-
ed below, we affirm.
                       BACKGROUND
    In December 2013, Mr. Grantham filed a complaint in
the Court of Federal Claims alleging wrongful conduct on
the part of the Internal Revenue Service (IRS). According
to Mr. Grantham’s complaint, in November 2009, Mr.
Grantham filed documents with the IRS seeking to “cap-
ture the bonds filed in Plaintiff’s name and social security
number.” The IRS refused to honor that filing and accused
Mr. Grantham of filing a frivolous return. Mr. Grantham
asserts that he then filed an “affidavit of truth” and a
“conditional acceptance for proof of claim.” According to
Mr. Grantham, by not responding to these filings, the IRS
allegedly “came to be in agreement” with his claims.
    Mr. Grantham asserts that he then filed an adminis-
trative tort claim at the IRS. The IRS denied the claim,
but did not, according to Mr. Grantham, “rebut each issue
in the claim.” Mr. Grantham asserts that this failure to
rebut each issue indicates that the IRS agreed with his
claims, and further resulted in Mr. Grantham obtaining a
lien against the IRS. Mr. Grantham then filed the present
action in the Court of Federal Claims.
    The trial court interpreted Mr. Grantham’s complaint
as claiming violation of his rights under the Due Process
Clause of the Fifth Amendment and breach of contract,
and Mr. Grantham does not appear to challenge that
interpretation. The Government moved to dismiss under
Rule 12(b)(1) of the Rules of the Court of Federal Claims
GRANTHAM   v. US                                           3



(RCFC) for lack of subject-matter jurisdiction and under
RCFC 12(b)(6) for failing to state a claim upon which
relief can be granted. The trial court granted the Gov-
ernment’s motion, holding that it does not have jurisdic-
tion over Mr. Grantham’s Due Process claim because the
Due Process Clause is not a money-mandating provision.
The court further held that Mr. Grantham’s complaint did
not include sufficient allegations to state a claim for
breach of contract.
    Mr. Grantham timely appealed. We have appellate ju-
risdiction under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
     We review de novo the Court of Federal Claims’ dis-
missal for lack of subject-matter jurisdiction, and review
its underlying factual findings for clear error. See Ferreiro
v. United States, 350 F.3d 1318, 1324 (Fed. Cir. 2003)
(citations omitted). We also review de novo the dismissal
for failure to state a claim under RCFC 12(b)(6). Kam-
Almaz v. United States, 682 F.3d 1364, 1368 (Fed. Cir.
2012).
    On appeal, Mr. Grantham’s informal brief appears to
allege that sections 701–706 of Administrative Procedure
Act (APA) confer jurisdiction on the trial court over his
Due Process claim. The APA does not, however, confer
jurisdiction on a court that does not already possess it.
Nat’l Corn Growers Ass’n v. Baker, 840 F.2d 1547, 1559
(Fed. Cir. 1988) (internal citation omitted). The Court of
Federal Claims’ jurisdiction chiefly arises under the
Tucker Act, which states that “[t]he United States Court
of Federal Claims shall have jurisdiction to render judg-
ment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
4                                            GRANTHAM   v. US



in tort.” 28 U.S.C. § 1491(a)(1) (2012). We have interpret-
ed the Tucker Act as requiring a claim for relief under a
money-mandating provision. Greenlee Cnty., Ariz. v.
United States, 487 F.3d 871, 875 (Fed. Cir. 2007). The
trial court therefore correctly held that it does not possess
jurisdiction over Mr. Grantham’s Due Process claim
because the Due Process clause is not a money-mandating
provision. LeBlanc v. United States, 50 F.3d 1025, 1028
(Fed. Cir. 1995).
    The trial court dismissed Mr. Grantham’s breach of
contract claim because Mr. Grantham’s complaint does
not contain sufficient allegations to state a claim for
breach of contract. Mr. Grantham argues that the trial
court erred because the IRS’s silence gave rise to an
implied-in-fact contract. An implied-in-fact contract is
based on a meeting of the minds inferred from the conduct
of the parties. City of Cincinnati v. United States, 153
F.3d 1375, 1377 (Fed. Cir. 1998) (internal citations omit-
ted). Such a contract at least requires an exchange of
consideration. Id. Because Mr. Grantham’s complaint
does not allege an exchange of consideration, the trial
court correctly held that the complaint does not allege
sufficient facts to show an entitlement to relief for a
breach of an implied-in-fact contract claim. Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 557 (2007).
                       CONCLUSION
    For these reasons, we affirm the Court of Federal
Claims’ dismissal of Mr. Grantham’s suit for lack of
subject-matter jurisdiction and for failure to state a claim
upon which relief can be granted.
                       AFFIRMED